DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-8 have been examined in this application. This is a Final Office Action in response to Arguments and Amendments filed on 11/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.



Response to Arguments
In response to the “Claim Interpretation” section on pages 6-7, the Applicant argues that the claim limitation read in light of the specification connotes sufficient structure to one of ordinary skill in the art to preclude the application of 35 USC 112(f) to the “preceding information acquiring device”. The Applicant cites Invetio AG v. Thyssenkrupp Elevator Americas Corp and indicates that the preceding information acquiring device is similar to the noted “modernizing device” and “computing unit”. However, this case is different from the instant application because its claim limitations detail connections between these devices and terminals, as well as the signal processing steps, all of which provide the sufficient definite structure for these terms. This structure is lacking in the instant application. The Applicant further argues that when the claim limitations are read in light of the specifications, particularly in light of paragraphs [0015-116], there is sufficient structure to preclude the application of 35 U.S.C. 112(f). However, even when read in light of the specification, the term is simply a generic placeholder. Please see 112(f) section in the office action below. 
In response to the “Claim Rejections – 35 USC 112” section on pages 7-10, with respect to the rejection of claims 1 and 5, the Applicant cites MPEP section 2173.02 and argues that one of ordinary skill in the art would clearly understand what is being claimed when the claims are read in light of the specification. The Applicant argues but that by including the word “and” it is clear that both conditions are to be met in order for the internal combustion engine to be automatically stopped. However, this limitation, even in light of the specification, could also be read to indicate that the internal combustion engine is automatically stopped when the host vehicle continues unmoved even after making the internal combustion engine automatically restart and the internal combustion engine is automatically stopped when the preceding vehicle has stopped when the parameter becomes a second predetermined value larger than the first predetermined value. Therefore, the requirements of this 
	With respect to the 112(b) rejection of claim 4 on pages 9-10, the Applicant argues that there is no logical basis for confusion because claim 4 clearly further defines the drive source which includes an internal combustion engine to further include a traction motor. However, the claim language includes the wording “or” between an internal combustion restart and the driving of a traction motor. Therefore, it appears that an alternative option between restarting the internal combustion engine and driving the traction motor is provided in the limitation. The Applicant further argues that this limitation is clear in light of the second limitation that includes stopping the driving of the traction motor. However, this second limitation could simply be clarifying the further functions that are performed in the event that the option to drive the traction motor is selected in the limitation above. 
	In response to the “Claim Rejections – 35 USC 103” section on pages 10-13, the Applicant argues on page 11 that the Office’s interpretation of the disclosures in the references is incorrect. The Applicant describes that the present application’s purpose on pages 10-12 including that based on a change in distance from the preceding vehicle being equal to or greater than a predetermined amount allowing the internal combustion engine in an idle mode to restart the engine once in order to curtail a delay of starting the move of the vehicle, at a red light for example. However, when the host vehicle remains stopped even after starting the internal combustion engine and the preceding vehicle stops at a second distance which is larger than the first distance, a determination is made that the driver does not intend to start moving the host vehicle and the internal combustion is stopped again in order to conserve fuel. The Applicant argues that in contrast, in Fig. 6 of Hatauchi the host vehicle as not stopped after the internal combustion engine has been restarted. The Applicant argues that Hatauchi only discloses a vehicle stop as one of the conditions to cancel a prohibition of an idling stop. However, by cancelling the prohibition of the idling stop for example as detailed in Fig. 4 Steps S31 – S33 – S34 – S32 IDS prohibition 
	The Applicant further argues in the last paragraph of pg. 13 that Araki only discloses that the host vehicle is started or stopped based on relative speed. The Applicant argues that the relative speed differs from a parameter related to distance between vehicles as required for claims 1 and 5. However, Araki details in paragraph [0013] that the change in relative speed is determined based on a change in inter-vehicle distance. Therefore, it reads on the parameter relating to distance between the vehicles as detailed in the present application.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 a) In Claims 1 and 5, “… a preceding vehicle information acquiring device configured to acquire preceding vehicle information … “
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “preceding vehicle information acquiring device” is interpreted to be a sensor as per the specification [0015-0016]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “automatically stop the internal combustion engine again when the host vehicle continues unmoved even after making the internal combustion engine automatically restart, and when the preceding vehicle has stopped before the parameter becomes a second predetermined value larger than the first predetermined value”, and the corresponding limitation in claim 5 which references a traction motor, the wording is unclear. It is unclear whether the internal combustion engine/ traction motor is automatically stopped again when the host vehicle continues unmoved even after making the internal combustion engine/ traction motor automatically restart and the internal combustion engine is automatically stopped again when the preceding vehicle has stopped before the parameter becomes a second predetermined value larger than the first predetermined value, or if both conditions need to be met together in order for the internal combustion engine/ traction 
Claims 2-4 and 6-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	With respect to the limitations, “… the electronic control unit is further configured to make the internal combustion engine automatically restart or drive the traction motor when the parameter becomes the first predetermined value or more following the idle reduction mode where the internal combustion engine is made to automatically stop and stop driving the traction motor when the preceding vehicle stops before the parameter becomes a second predetermined value when the host vehicle continues unmoved even after driving the traction motor …” the wording is unclear because it appears the electronic control unit is configured to either restart the combustion engine or drive the traction motor, therefore it is unclear whether the limitation to stop driving the traction motor is still executed in a condition when only the internal combustion engine restart is controlled. The limitations are interpreted so that automatically restarting and stopping an internal combustion engine based on the parameter requirements reads on them. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi (JP 2016/070241 A) in view of Araki et al. (JP 2000/045819A)

As per Claim 1, Hatauchi discloses a host vehicle comprising
a host vehicle drive source including an internal combustion engine ([0021, 0024] Vehicle 1 is an automobile driven by the engine 2 (vehicle drive source) which includes a combustion chamber);
a preceding vehicle information acquiring device configured to acquire preceding vehicle information relating to a preceding vehicle including a parameter relating to a distance between vehicles which becomes greater the wider the distance between the host vehicle and the preceding vehicle; ([0026-0027] Leading vehicle detection sensor 24 (preceding vehicle information acquiring device) detects absence or presence of vehicle within predetermined distance. Therefore distance to preceding vehicle is determined); and
an electronic control unit configured to: 
control the host vehicle drive source ([0023-0024] ECU 11 controls engine 2) , 
automatically restart the internal combustion engine following an idle reduction mode where the internal combustion engine is automatically made to stop ([0033, 0042-0043] When a brake pedal pressed position is less than a predetermined amount, it is determined that the brake pedal is released and the engine is re-started), and
automatically stop the internal combustion engine again when the host vehicle continues unmoved even after making the internal combustion engine automatically restart, and when the preceding vehicle has stopped before the parameter becomes a second ([0036-0037, 0045-0046, 0049-0052, 0062-0063]; Fig. 2, Fig. 4, Stop engine when vehicle 1 (host vehicle) is stopped and preceding vehicle has stopped before a predetermined distance (the parameter becomes a second predetermined value). In a condition where the vehicle 1 (host vehicle) is stopped first, the initial distance between the stopped vehicle 1 and the preceding vehicle is the first predetermined value (smaller than the second predetermined value)).
	
While Hatauchi et al. discloses acquiring a parameter as described above and automatically restarting the internal combustion engine following an idle reduction mode where the internal combustion engine is automatically made to stop, Hatauchi does not disclose: the technique of performing this automatic restart of the internal combustion engine when the parameter becomes a first predetermined value or more. 
	 
	
However, Araki et al. teaches the technique of automatically restarting the internal combustion engine when the parameter becomes a first predetermined value or more following an idle reduction mode where the internal combustion engine is automatically made to stop ([0010, 0013]; Engine is restarted based on increase in inter-vehicle distance from an initial separation (first predetermined value))
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatauchi to include the above restart condition, as detailed in Araki et al., with the motivation being to increase driver convenience by allowing automatic control of restart as detailed in Araki et al. [0007].

As per Claim 2, Hatauchi discloses the host vehicle according to claim 1, wherein -2-Application No.: 16/168,021 Attorney Docket No.: 11074.1087-00000 
the electronic control unit is further configured to make the internal combustion engine automatically restart when the parameter becomes a second predetermined value or more after making the internal combustion engine again automatically stop ([0030, 0033, 0042-0043] When a brake pedal pressed position is less than a predetermined amount, it is determined that the brake pedal is released and the engine is re-started. Therefore, because the condition of automatic start is checked at regular time intervals, the host vehicle may be restarted in a condition when the preceding vehicle starts again and moves past the predetermined distance based on a reaction to the brake pedal).

As per Claim 3, Hatauchi discloses the host vehicle according to claim 1, wherein -2-Application No.: 16/168,021 Attorney Docket No.: 11074.1087-00000 
wherein the electronic control unit is further configured to make the internal combustion engine automatically restart when the preceding vehicle starts moving after making the internal combustion engine again automatically stop ([0030, 0033, 0042-0043] When a brake pedal pressed position is less than a predetermined amount, it is determined that the brake pedal is released and the engine is re-started. Therefore, because the condition of automatic start is checked at regular time intervals, the host vehicle may be restarted in a condition when the preceding vehicle starts moving based on a reaction to the brake pedal).	

As per Claim 6, Hatauchi discloses the host vehicle according to claim 1, 
wherein the parameter is the distance between the host vehicle and the preceding vehicle ([0026-0027]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi (JP 2016/070241 A) in view of Araki et al. (JP 2000/045819A)  in further view of Lee (US 2013/0103235 A1)

As per Claim 4, Hatauchi discloses the host vehicle according to claim 1, wherein -2-Application No.: 16/168,021 Attorney Docket No.: 11074.1087-00000 
vehicle drive source, and 
the electronic control unit is further configured to make the internal combustion engine automatically restart followinq the idle reduction mode where the internal combustion engine is made to automatically stop ([0033, 0042-0043] When a brake pedal pressed position is less than a predetermined amount, it is determined that the brake pedal is released and the engine is re-started) and 
stop the internal combustion engine when the preceding vehicle stops before the parameter becomes a second predetermined value when the host vehicle continues unmoved even after starting the internal combustion engine ([0045-0046, 0049-0052, 0062-0063]; Fig. 4, Stop engine when vehicle 1 (host vehicle) is stopped and preceding vehicle has stopped before a predetermined distance (the parameter becomes a second predetermined value). In a condition where the vehicle 1 (host vehicle) is stopped first, the initial distance between the stopped vehicle 1 and the preceding vehicle is the first predetermined value (smaller than the second predetermined value)).

Hatauchi does not disclose: the vehicle drive source further includes a traction motor 

However, Lee teaches: the vehicle drive source further includes a traction motor (Abstract, [0012]; Fig. 1 Motor 60 driving is controlled).

Hatauchi to include wherein the vehicle drive source includes a traction motor, as detailed in Lee with the motivation being to reduce fuel consumption. 

Hatauchi does not disclose: 
	automatically restart the internal combustion engine when the parameter becomes a first predetermined value or more following an idle reduction mode where the internal combustion engine is automatically made to stop 
	
	However, Araki et al. teaches: 
automatically restart the internal combustion engine when the parameter becomes a first predetermined value or more following an idle reduction mode where the internal combustion engine is automatically made to stop ([0010, 0013]; Engine is restarted based on increase in inter-vehicle distance from an initial separation (first predetermined value))
	The motivation to combine Hatauchi and Araki et al. is provided in rejection to claim 1. 

As per Claim 5, Hatauchi discloses a host vehicle comprising
a host vehicle drive source ([0021, 0024] vehicle 1 is an automobile driven by the engine 2 (vehicle drive source) which includes a combustion chamber); 

Hatauchi does not disclose the drive source being a traction motor. 

However, Lee teaches: the vehicle drive source includes a traction motor (Abstract, [0012]; Fig. 1 Motor 60 driving is controlled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatauchi to include wherein the vehicle drive source includes a traction motor, as detailed in Lee with the motivation being to reduce fuel consumption. 

Furthermore, Hatauchi discloses:
a preceding vehicle information acquiring device configured to acquire preceding vehicle information relating to a preceding vehicle, including a parameter relating to a -3-Application No.: 16/168,021distance between vehicles which becomes greater the wider the distance between the host vehicle and the preceding vehicle ([0026-0027] Leading vehicle detection sensor 24 (preceding vehicle information acquiring device) detects absence or presence of vehicle within predetermined distance. Therefore distance to preceding vehicle is determined); and 
an electronic control unit configured to 
control the host vehicle drive source ([0023-0024] ECU 11 controls engine 2), 
drive the host vehicle drive source while the host vehicle is at a stop ([0033, 0042-0043] When a brake pedal pressed position is less than a predetermined amount, it is determined that the brake pedal is released and the engine is re-started), and 
stop driving the host vehicle drive source when the preceding vehicle has stopped before the parameter becomes a second predetermined value larger than the first predetermined value and when the host vehicle continues stopped even after driving the host vehicle drive source ([0036-0037, 0045-0046, 0049-0052, 0062-0063]; Fig. 2, Fig. 4, Stop engine when vehicle 1 (host vehicle) is stopped and preceding vehicle has stopped before a predetermined distance (the parameter becomes a second predetermined value). In a condition where the vehicle 1 (host vehicle) is stopped first, the initial distance between the stopped vehicle 1 and the preceding vehicle is the first predetermined value (smaller than the second predetermined value)).

While Hatauchi discloses acquiring a parameter as described above and driving the vehicle drive source based on set criteria being met, Hatauchi does not disclose: the criteria being the parameter becomes a first predetermined value or more while the host vehicle is at a stop. 

However, Araki et al. teaches: 
the start criteria being the parameter becomes a first predetermined value or more while the host vehicle is at a stop ([0010-0011, 0013]; Engine is restarted based on increase in inter-vehicle distance from an initial separation (first predetermined value) while the vehicle is stopped)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatauchi to include the above restart condition, as detailed in Araki et al., with the motivation being to increase driver convenience by allowing automatic control of restart as detailed in Araki et al. [0007].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi (JP 2016/070241 A) in view of Araki et al. (JP 2000/045819A) in further view of Riedel (DE 10129878 A1)

As per Claim 7, Hatauchi discloses the host vehicle according to claim 1, 

Hatauchi does not disclose:
wherein the parameter is the distance of movement of the preceding vehicle after the preceding vehicle started moving.

However, Riedel teaches: 
wherein the parameter is the distance of movement of the preceding vehicle after the preceding vehicle started moving ([0026-0027] Engine Restart is based on increased distance d11 (distance of movement))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatauchi to include engine control based on distance of movement of the preceding vehicle after the preceding vehicle started moving, as detailed in Riedel, with the motivation being to prevent engine starting and switching off too often as detailed in Riedel [0026]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatauchi (JP 2016/070241 A) in view of Araki et al. (JP 2000/045819A) in further view of Baerenweiler et al. (WO 3001055A1)

Hatauchi does not disclose: 
wherein the parameter is the time period of movement of the preceding vehicle from when the preceding vehicle started moving.
	However, Baerenweiler et al. teaches: 
	wherein the parameter is the time period of movement of the preceding vehicle from when the preceding vehicle started moving  (p. 4, ln 147-150, Fig. 3c Time window T1 from preceding vehicle movement until engine restart)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hatauchi to include wherein the parameter is time as detailed in Baerenweiler et al. with the motivation being to provide a restart time period that is adjusted based on set characteristics in order to increase convenience for the driver as detailed in Baerenweiler et al. (p. 5, ln. 197-201)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619